Appleton, C. J.
This is an action of assumpsit to recover supplies furnished one George A. Jones, a pauper, found in distress and in need of relief in the plaintiff town. The settlement of the pauper, if in the defendant town, was derivative from his grandfather.
Tobias Jones, the grandfather of the pauper, had his settlement in the defendant town. He was a mulatto,.and Abigail Greene, his reputed wife, and the mother of Levi J ones, the father of the pauper, was a white woman. Their marriage was void, and their children illegitimate. Bailey v. Fiske, 34 Maine, 77.
Levi Jones, the case finds, was living with his father, in the defendant town, on March 21, 1821. At that time he was a minor. There is no evidence that he had been emancipated from the control of his mother, and emancipation is not to be presumed. Being illegitimate and not emancipated by statute 1821, c. 122, § 2, lie had the settlement of his mother at the time of his birth.
Where that settlement was at the time of the birth of the son, is nowhere shown. It was for the plaintiffs, to entitle them to recover, to prove it to have been in the defendant town. This they have failed to do.
Nor, though the mother might gain a new .settlement by residence in the defendant town on March 21,1821, would the settle*118ment of the son, while a minor, accompany or follow that of the mother. It was held in Biddeford v. Saco, 7 Greenl. 270, that illegitimate children, under age, living with the mother on March 21, 1821, do not follow a new settlement acquired by her residence in some town in this State on that day, but retain the settlement, which she had at their birth.
It is not pretended that the pauper had, in any way, acquired, in his own right, a settlement in the defendant town. It is seen' that his father not having any, he did not gain one by derivation, nor by residence. Exceptions sustained.
Kent, Walton, Baerows, and Tapley, JJ., concurred.